                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

DUDE BREITBARTH,                                 §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §         Case No. 6:19-CV-93-JDK-JDL
                                                 §
COMMISSIONER, SOCIAL SECURITY                    §
ADMINISTRATION,                                  §
                                                 §
       Defendant.                                §

               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       Plaintiff Dude Breitbarth filed this action pursuant to the Social Security Act of 1935

§ 205(g), 42 U.S.C. § 405(g) (2012), seeking judicial review of the denial of his application

for Social Security benefits by Defendant Commissioner of the Social Security

Administration. Docket No. 1. Before initiating this action, Plaintiff requested review of

the ALJ’s decision, which was denied by the Appeals Council on November 30, 2018.

Docket Nos. 8 at 2; 8-1, Ex. 1, at 3. The case was referred to United States Magistrate Judge

John D. Love pursuant to 28 U.S.C. § 636.

       On September 11, 2019, the Magistrate Judge issued a Report and Recommendation

recommending that the Commissioner’s Motion for Summary Judgment or Alternatively,

Motion to Dismiss (Docket No. 8) be granted (Docket No. 9). Specifically, the Magistrate

Judge recommended that the action be dismissed without prejudice as untimely because

Plaintiff did not initiate the action within 60 days of receiving presumptive notice of the

Appeals Council’s denial of his request for review. Docket No. 9 at 2–3. The parties were

served with the Report and Recommendation through their counsel of record via the Court’s
CM/ECF electronic filing system on September 11, 2019. Docket No. 9.

       The Report and Recommendation informed the parties of their right to object within

14 days, and further informed them that a “party’s failure to file written objections to the

findings, conclusions and recommendations contained in this Report within fourteen (14)

days after being served with a copy shall bar that party from de novo review by the district

judge of those findings, conclusions and recommendations and, except on grounds of plain

error, from appellate review of unobjected-to factual findings and legal conclusions accepted

and adopted by the district court.” Docket No. 9 at 3 (citing Douglass v. United States Auto.

Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996)).

       Plaintiff timely filed an objection and asked the Court not to adopt the

Report and Recommendation due to “a pending request for an extension from the Appeals

Council.” Docket No. 10 at 1. The Magistrate Judge thereafter ordered the Commissioner

to file a response, which the Commissioner did, along with the declaration of Janay Podraza,

Acting Chief of Court Case Preparation Branch 4, Office of Appellate Operations, who stated

that Plaintiff has no appeal pending with the Appeals Council. Docket No. 12-1 at 3–4.

       The Court reviews objected-to portions of the Magistrate Judge’s Report and

Recommendation de novo.       See FED. R. CIV. P. 72; 28 U.S.C. § 636(b)(1).        A court

conducting a de novo review examines the entire record and makes an independent

assessment under the law. Douglass, 79 F.3d at 1430. Having reviewed the Magistrate

Judge’s Report and Recommendation and the response filed by the Commissioner, the Court

finds that Plaintiff’s objection has no basis in fact and is therefore without merit. Docket

No. 12-1 at 3–4.

       Having made a de novo review of the objected-to portions of the Report and
Recommendation (Docket No. 9), the Court finds that Plaintiff’s objection (Docket No. 10)

should be OVERRULED and the Magistrate Judge’s Report (Docket No. 9) should be

ADOPTED. It is accordingly ORDERED that Defendant’s Motion (Docket No. 8) be

GRANTED and Plaintiff’s claim is DISMISSED WITHOUT PREJUDICE.

       So ORDERED and SIGNED this 15th day of October, 2019.



                                               ___________________________________
                                               JEREMY D. KERNODLE
                                               UNITED STATES DISTRICT JUDGE
